F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                               DEC 3 1997
                                      TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 CHARLES ROSS MANGRUM and
 ALAN MONTIERTH,

          Plaintiffs-Appellants,
 v.                                                          No. 96-4164
 U.S. WEST COMMUNICATIONS                               (D.C. No. 95-CV-587)
 SERVICES, a Colorado Corporation;                            (UTAH)
 COMMUNICATIONS WORKERS OF                               (961 F. Supp. 1510)
 AMERICA, a labor organization;
 COMMUNICATIONS WORKERS OF
 AMERICA DISTRICT 7, an
 administrative unit of a labor
 organization; and COMMUNICATIONS
 WORKERS OF AMERICA LOCAL NO.
 7704, a unit of a labor organization,

          Defendants-Appellees.


                                   ORDER AND JUDGMENT*


Before BALDOCK and BRORBY, Circuit Judges, and BROWN, Senior District Judge.**



      Plaintiffs Charles Mangrum and Alan Montierth brought consolidated actions

      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
          The Honorable Wesley E. Brown, Senior United States District Judge for the
District of Kansas, sitting by designation.
against Defendants U.S. West Communications and Communications Workers of

America, alleging violations of § 301 of the Labor Management Relations Act. Plaintiffs,

both union members and employees of U.S. West, claimed that U.S. West breached the

collective bargaining agreement and the Union breached its duty of fair representation in

a dispute over Plaintiffs “primary reporting place.” Plaintiffs also claimed intentional

infliction of emotional distress. In a thorough opinion, the district court granted both

Defendants summary judgment on all claims. Mangrum v. U.S. West Communications,

Inc., 961 F. Supp. 1510 (D. Utah, 1996). Plaintiffs appeal. We review the district court’s

grant of summary judgment de novo and apply the same standard as the district court

under Fed. R. Civ. P. 56(c). Taken v. Oklahoma Corp. Comm’n, 125 F.3d 1366, 1368

(10th Cir. 1997).

       We have reviewed the parties’ briefs, pleadings, affidavits, and the entire record

before us. We believe the district court properly granted summary judgment to

Defendants, and affirm substantially for the reasons set forth in its Memorandum

Decision and Order Granting Defendants’ Motions for Summary Judgment.

       AFFIRMED.

                                                  Entered for the Court,

                                                  Bobby R. Baldock
                                                  Circuit Judge




                                              2